

Exhibit 10.11


AMERICAN WATER WORKS COMPANY, INC.
2017 OMNIBUS EQUITY COMPENSATION PLAN
PERFORMANCE STOCK UNIT GRANT


This PERFORMANCE STOCK UNIT GRANT, dated as of February 14, 2018 (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
__________________ (the “Participant”).
RECITALS
WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2017 Omnibus Equity Compensation Plan (the “Plan”)) has adopted a 2018 Long Term
Performance Plan (“2018 LTPP”) pursuant to which designated employees will be
granted equity awards (collectively, the “Equity Award”) for shares of Common
Stock of the Company, par value $0.01 per share (the “Company Stock”);
WHEREAS, the Equity Award is comprised of three separate grants: a restricted
stock unit and two performance stock unit grants;
WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2018 LTPP and to grant the Participant an Equity Award under
the 2018 LTPP; and
WHEREAS, the Committee has determined that the performance stock unit portion of
the Equity Award granted to the Participant pursuant to the 2018 LTPP shall be
issued under the Plan, and the terms and conditions of the performance stock
unit grant that may be earned based on Performance Goals (defined below)
relating to compounded earnings per share, as set forth in Exhibit A attached
hereto, shall be memorialized in this grant (the “Grant”).
NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:
1.Grant of Performance Stock Units. Subject to the terms and conditions set
forth in this Grant and the Plan, the Company hereby grants to the Participant
__________________ performance stock units (the “Performance Units”). The
Performance Units are contingently awarded and will be earned and distributable
if and only to the extent that the Performance Goals and other conditions set
forth in this Grant are met. Each Performance Unit shall be a phantom right and
shall be equivalent to one share of Company Stock on the applicable payment
date, as described in Paragraph 5 below. The number of Performance Units set
forth above is equal to the target number of shares of Company Stock that the
Participant will earn for 100% achievement of the Performance Goals described in
this Grant (the “Target Award”).
2.    Performance Unit Account. The Company shall establish and maintain a
Performance Unit account as a bookkeeping account on its records (the
“Performance Unit Account”) for the Participant and shall record in such
Performance Unit Account the number of Performance Units granted to the
Participant. The Participant shall not have any interest in any fund or specific


1



--------------------------------------------------------------------------------




assets of the Company by reason of this grant or the Performance Unit Account
established for the Participant.
3.    Performance Goals.
(a)    Unless a Change of Control (as defined below) occurs prior to the end of
the Performance Period (as defined below), the distribution of the shares of
Company Stock attributable to the Performance Units is contingent upon
achievement of the performance goals set forth in Exhibit A attached hereto (the
“Performance Goals”) and the Participant satisfying the continuation of
employment and service with the Employer (as defined in the Plan) requirement
described in Paragraph 4 below.
(b)    As soon as administratively practicable following the end of the
Performance Period (as defined in Paragraph 3(d) below), the Committee will
determine whether and to what extent the Performance Goals have been met and the
number of Performance Units the Participant has earned, if any. Except as
described in Paragraph 4 below, the Participant must be employed by, or
providing service to, the Employer on the last day of the Performance Period in
order to earn the Performance Units.
(c)    If a Change of Control occurs prior to the end of the Performance Period,
the Company is not the surviving corporation (or survives only as a subsidiary
of another corporation or entity (the “surviving corporation”)) and the
Performance Units are not converted to similar grants of the surviving
corporation (or a parent or subsidiary of the surviving corporation), then the
Performance Period will end on the date of the Change of Control and the
Performance Units will be deemed earned at the Target Award level as of the date
of the Change of Control (the “Change of Control Date”). In the event the
Participant’s Performance Units are assumed by the surviving corporation but the
Participant ceases to be employed by, or providing service to, the surviving
corporation (or a parent or subsidiary of the surviving corporation) within
twelve (12) months after the date of the Change of Control on account of (i) a
termination of such Participant’s employment by the surviving corporation (or a
parent of subsidiary of the surviving corporation) for any reason other than on
account of Cause (as defined in paragraph 4(c) hereof), or on account of death
or Disability (each as defined in the Plan), or (ii) a termination of employment
or service by the Participant for Good Reason (as defined in the Plan), then the
Performance Period will end on the date of such termination of employment or
service (the “Termination Date”) and the Performance Units will be deemed earned
at the Target Award level as of the Termination Date. For purposes of this
Grant, “Change of Control” shall mean as such term is defined in the Plan,
except that a Change of Control shall not be deemed to have occurred for
purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and its corresponding regulations.
(d)    For purposes of this Grant, the term “Performance Period” shall mean the
three (3)-year period beginning on January 1, 2018 and ending December 31, 2020.




2



--------------------------------------------------------------------------------




4.    Termination of Employment or Service.
(a)    Except as set forth in Paragraph 3(c), if, at least one year after the
beginning of the Performance Period, but prior to the end of the Performance
Period, the Participant ceases to be employed by, or provide service to, the
Employer on account of any reason other than a termination for Cause (as defined
below), the Participant will earn a pro-rata portion of the Performance Units,
if the Performance Goals and the requirements of this Grant are met as of the
last day of the Performance Period. The pro-rata portion earned will be equal to
the number of Performance Units that would have been earned if the Participant
had remained employed through the last day of the Performance Period, multiplied
by a fraction, which fraction shall be equal to (i) 1/3, if the Participant’s
employment or service with the Employer terminates on or after January 1, 2019,
but prior to January 1, 2020; (ii) 2/3, if the Participant’s employment or
service with the Employer terminates on or after January 1, 2020, but prior to
January 1, 2021; and (iii) 3/3, if the Participant’s employment or service
terminates with the Employer on or after January 1, 2021. If the Participant
ceases to be employed by, or provide service to, the Employer for any reason
other than on account of Cause, the prorated number of Performance Units earned
by the Participant pursuant to this Paragraph 4(a) will be distributed in
accordance with Paragraph 5.
(b)    If at any time prior to the earlier of January 1, 2019 or a Change of
Control, the Participant’s employment or service with the Employer is terminated
by the Employer on account of any reason or no reason or by the Participant for
any reason or no reason, all of the Performance Units subject to this Grant
shall be immediately forfeited as of the date of the Participant’s termination
of employment or service with the Employer and the Participant shall not have
any rights with respect to the distribution of any portion of the Performance
Units.
(c)    If at any time prior to the date the Performance Units are distributed in
accordance with Paragraph 5 the Participant’s employment or service with the
Employer is terminated on account of Cause, all of the Performance Units subject
to this Grant shall be immediately forfeited and the Participant will not have
any rights with respect to the distribution of any portion of the Performance
Units, irrespective of the level of achievement of the Performance Goals. For
purposes of this Grant, “Cause” shall mean a finding by the Committee that the
Participant (i) has breached his or her employment or service contract with the
Employer, if any; (ii) has engaged in disloyalty to the Employer, including,
without limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty; (iii) has disclosed trade secrets or confidential information of the
Employer to persons not entitled to receive such information; (iv) has breached
any written noncompetition or non-solicitation agreement between the Participant
and the Employer; or (v) has engaged in such other behavior detrimental to the
interests of the Employer as the Committee determines.
5.    Time and Form of Payment with Respect to Performance Units. Unless an
election is made pursuant to Paragraph 6 below, the Participant will receive a
distribution with respect to the Performance Units earned as described in
Paragraphs 3 and 4 above within seventy (70) days following the earliest of
(a) January 1, 2021 (the “Distribution Date”), (b) the Change of Control Date,
or (c) the Termination Date. The Performance Units will be distributed in shares
of Company Stock, with each Performance Unit earned equivalent to one share of
Company Stock. Any


3



--------------------------------------------------------------------------------




Performance Units not earned because of the failure to attain the Performance
Goals and service condition will be immediately forfeited.
6.    Deferrals. The Participant may make an irrevocable election to defer the
Distribution Date (or further defer the Deferred Date (as defined below), if
applicable) of all of the Performance Units that are earned, plus dividend
equivalents earned on such Performance Units as described in Paragraph 7 below,
to a later date, provided that (a) the election shall not take effect until at
least twelve (12) months after the date on which the election is made, (b) the
deferred Distribution Date cannot be earlier than five (5) years from the
original Distribution Date under Paragraph 5 above (or five (5) years from the
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made), and (c) the election must be made no less than twelve (12) months prior
to the date of the Distribution Date (twelve (12) months prior to the previously
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made). To defer the Distribution Date, the Participant must elect to defer 100%
of the Performance Units, including corresponding dividend equivalents, earned
by the Participant under this Grant, as well as 100% of the other performance
stock units, including corresponding dividend equivalents, earned by the
Participant under the 2018 LTPP, complete the deferral election form provided to
the Participant by the Committee, and return such form to the Company in the
manner and by the deadline provided therein. If the Participant desires to make
a further deferral, the Participant must make such election on a separate form
provided by the Committee for such purpose. Any such election shall be made in
accordance with section 409A of the Code and any corresponding guidance and
regulations issued under section 409A of the Code. Notwithstanding a
Participant’s election pursuant to this Paragraph, if the Change of Control Date
or the Termination Date occurs prior to the Deferred Date, the distribution of
the Participant’s earned Performance Units, plus corresponding dividend,
equivalents will be the Change of Control Date or the Termination Date, as
applicable. If a Distribution Date is delayed one or more times pursuant to this
Paragraph 6, the new Distribution Date shall be referred to as the “Deferred
Date.”
7.    Dividend Equivalents. Until the earlier of the Distribution Date (or the
Deferred Date, if elected), the Change of Control Date or the Termination Date,
if any dividends are paid with respect to the shares of Company Stock, the
Company shall credit to a dividend equivalent account (the “Dividend Equivalent
Account”) the value of the dividends that would have been distributed if the
Performance Units credited to the Participant’s Performance Unit Account as of
the date of payment of any such dividend were shares of Company Stock. At the
same time that the Performance Units are converted to shares of Company Stock
and distributed to the Participant, the Company shall pay to the Participant in
a lump sum cash equal to the value of the dividends credited to the
Participant’s Dividend Equivalent Account; provided, however, that any dividends
that were credited to the Participant’s Dividend Equivalent Account that are
attributable to Performance Units that have been forfeited as provided in
Paragraph 3 and 4 above shall be forfeited and not payable to the Participant.
No interest shall accrue on any dividend equivalents credited to the
Participant’s Dividend Equivalent Account.
8.    Change of Control. Except as set forth above, the provisions set forth in
the Plan applicable to a Change of Control (as defined in the Plan) shall apply
to the Performance Units, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan and
is consistent with the requirements of section 409A of the Code.


4



--------------------------------------------------------------------------------




9.    Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that, with respect to any right to distribution pursuant to the
Plan or this Grant, the Participant is and shall be an unsecured general
creditor of the Company without any preference as against other unsecured
general creditors of the Company, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant, not to claim any such preference, and hereby disclaims and waives
any such preference which may at any time be at issue, to the fullest extent
permitted by applicable law.
10.    Restrictions on Issuance or Transfer of Shares of Company Stock.
(a)    To the extent permitted by Code section 409A, the obligation of the
Company to deliver shares of Company Stock upon the Participant earning the
Performance Units shall be subject to the condition that shares of Company Stock
be qualified for listing on the New York Stock Exchange or another securities
exchange and be registered under the Securities Act of 1933, as amended, and
that any consent or approval of any governmental regulatory body that is
necessary to issue shares of Company Stock has been so obtained, and that shares
of Company Stock may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
(b)    The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.
(c)    As a condition to receive any shares of Company Stock upon conversion of
the earned Performance Units, the Participant agrees:
(i)to be bound by, and to comply with, the Company’s policies and practices (as
they may be in effect from time to time) regarding the restrictions or
limitations on the transfer of such shares, and understands that the Participant
may be restricted or prohibited at any time and/or from time to time from
selling, transferring, pledging, donating, assigning, margining, mortgaging,
hypothecating or otherwise encumbering the shares in accordance with such
policies and practices, including without limitation the Company’s Insider
Trading and Prohibited Transactions Policy and the Personal Securities Trading
and Preclearance Practice; and
(ii)    that any shares of Company Stock received by the Participant upon the
distribution of the earned Performance Units pursuant to this Grant shall be
subject to the guidelines and restrictions set forth in the Company’s Executive
Stock Ownership Guidelines and Executive Stock Retention Requirements, effective
as of March 4, 2015 (and as they may be amended, restated, supplemented and
interpreted), and any applicable clawback or recoupment policies and other
policies that may be implemented by the Company’s Board of Directors or a duly
authorized committee thereof, from time to time.
11.    Participant Undertaking. The Participant agrees to take whatever
additional actions and execute whatever additional documents the Company may
deem necessary or advisable in order to


5



--------------------------------------------------------------------------------




carry out or effect one or more of the obligations or restrictions imposed on
the Participant pursuant to the provisions of this Grant.
12.    Grant Subject to Plan Provisions. This Grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder. By
accepting this Grant, the Participant agrees (i) to be bound by the terms of the
Plan and this Grant, (ii) to be bound by the determinations and decisions of the
Committee with respect to this Grant, the Plan and the Participant’s rights to
benefits under this Grant and the Plan, and (iii) that all such determinations
and decisions of the Committee shall be binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under this
Grant and the Plan on behalf of the Participant.
13.    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except
with respect to the dividend equivalent rights provided in Paragraph 7), or the
right to vote, with respect to any Performance Units.
14.    No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or service at any time. The right of
the Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.
15.    Assignment and Transfers. No Performance Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and the Performance Units and dividend
equivalents shall be distributed during the lifetime of the Participant only for
the benefit of the Participant. Any attempt to transfer, assign, pledge, or
encumber the Performance Units or dividend equivalents under this Grant by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of the
Company. This Grant may be assigned by the Company without the Participant’s
consent.
16.    Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Any tax withholding obligation of the Employer
with respect to the distribution of shares of Company Stock pursuant to the
Performance Units that are earned by the Participant under this Grant may, at
the Committee’s


6



--------------------------------------------------------------------------------




discretion, be satisfied by having shares of Company Stock withheld up to an
amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state, local and other tax liabilities.
17.    Effect on Other Benefits. The value of shares of Company Stock and
dividend equivalents distributed with respect to the Performance Units shall not
be considered eligible earnings for purposes of any other plans maintained by
the Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.
18.    Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof.
19.    Notice. Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be (i) delivered by hand, (ii) delivered
by a national overnight courier or delivery service, (iii) enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service, or (iv) in the case of notices by the Company to the
Participant, delivered by e-mail or other electronic means (with confirmation of
receipt to be made by any oral, electronic or written means).
20.    Taxation; Code Section 409A. As applicable, this Grant is intended to
comply with the requirements of section 409A of the Code and shall be
interpreted and administered in accordance with Code section 409A.
Notwithstanding any provision to the contrary herein, if the Performance Units
constitute “deferred compensation” under section 409A of the Code, distributions
made with respect to this Grant may only be made in a manner and upon an event
permitted by Code section 409A. To the extent that any provision of the Grant
would cause a conflict with the requirements of Code section 409A, or would
cause the administration of the Grant to fail to satisfy the requirements of
Code section 409A, such provision shall, to the extent practicable if permitted
by applicable law, be deemed null and void. In the event that it is determined
not feasible to void a provision of this Grant, such provision shall be
construed in a manner as to comply with the Code section 409A requirements. This
Grant may be amended without the consent of the Participant in any respect
deemed by the Committee or its delegate to be necessary in order to comply with
Code section 409A. Unless a valid election is made pursuant to Paragraph 6
above, in no event may the Participant, directly or indirectly, designate the
calendar year of distribution. Notwithstanding anything in the Plan or the Grant
to the contrary, the Participant shall be solely responsible for the tax
consequences of this Grant, and in no event shall the Company have any
responsibility or liability if this Grant does not meet any applicable
requirements of Code section 409A.
21.    Severability. In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or


7



--------------------------------------------------------------------------------




unenforceability will not affect any other provisions of this Grant, and this
Grant will be construed as if such invalid, illegal or unenforceable provision
had never been contained herein.
[SIGNATURE PAGE FOLLOWS]




8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.
AMERICAN WATER WORKS COMPANY, INC.


By: Susan N. Story


/s/ SUSAN N. STORY


Its: President and CEO


9



--------------------------------------------------------------------------------






“PSU GRANT B – EPS”
EXHIBIT A
PERFORMANCE GOALS
The number of Performance Units that may be earned shall be determined based on
the achievement of Compounded Earnings Per Share Growth (as described below)
over the Performance Period.
Compounded Earnings Per Share (“EPS”) Growth – will be calculated based on fully
diluted EPS calculated in accordance with US GAAP as reported in the Company’s
audited consolidated financial statements adjusted to exclude all items of gain,
loss or expense for the fiscal year determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principle or, as determined by the
Committee, any other change or event similar in nature. The starting point for
the calculation will be adjusted EPS of $3.03 for the year ended December 31,
2017. The ending point for the calculation will be EPS for the year ended
December 31, 2020, adjusted to exclude all items of gain, loss or expense for
the fiscal year determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principle or, as determined by the
Committee, any other change or event similar in nature.
The award scale for Compounded EPS Growth is as follows:
 
Compounded EPS Growth
Actual
Compounded EPS
Growth
 
Target Award
12.0% or more
 
200%
 
 
 
10.0%
 
175%
 
 
 
7.84%
 
100%
 
 
 
6.0%
 
25%
 
 
 
<= 6.0%
 
0%

If actual achievement of the Performance Goal does not meet threshold
performance (i.e., less than 6.0% for Compounded EPS Growth, then that
Performance Goal will be reflected in the final result for determining the
number of earned Performance Units at its assigned weighting with a 0%. The
maximum award that may be earned for each Performance Goal is capped at 200%,
and the maximum award that may be earned by the Participant is capped at 200% of
the Target Award.




10



--------------------------------------------------------------------------------




Example:
The following is an example calculation for a Participant with a Target Award of
1,000 Performance Units:
Earnings Per Share
 
 
 
12/31/2017
 
12/31/2020
 
 
Adjusted
 
Illustration
 
 
 
Adjusted diluted earnings per share from continuing operations
 
$
3.03
 
$
3.27
 
 
 
 
 
 
 
Compounded EPS growth
 
 
 
 
 
7.92%
 
 
 
 
 
 
 

Earned Performance Units
 
 
 
 
 
 
 
Achievement
 
Award
 
 
 
Compounded EPS Growth
 
7.92%
 
102.5
%



In this example, the individual who was awarded a Target Grant of 1,000
Performance Units would earn 1,025 Performance Units (1,000 x 1.025), which is
convertible into an equivalent number of shares of Company Stock assuming all
other terms and conditions of the Grant have been satisfied.


11

